Exhibit 10.2

MPLX OFFICER PSU

MPLX LP

2012 INCENTIVE COMPENSATION PLAN

PERFORMANCE UNIT AWARD AGREEMENT

2013-2015 PERFORMANCE CYCLE

Pursuant to this Award Agreement and the MPLX LP 2012 Incentive Compensation
Plan (the “Plan”), MPLX GP LLC, a Delaware limited liability company (the
“Company”), the general partner of MPLX LP, a Delaware limited partnership (the
“Partnership”) hereby grants to [NAME] (the “Participant”), an officer of the
Company, on [DATE] (the “Grant Date”), [NUMBER] performance units (“Performance
Units”), conditioned upon the Company’s TUR ranking relative the Peer Group for
the Performance Cycle as established by the Board of Directors of the Company,
and as set forth herein. The Performance Units are subject to the following
terms and conditions:

1. Relationship to the Plan. This grant of Performance Units is subject to all
of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Board. Except
as otherwise defined in this Award Agreement, capitalized terms shall have the
same meanings given to them under the Plan. To the extent that any provision of
this Award Agreement conflicts with the express terms of the Plan, the terms of
the Plan shall control and, if necessary, the applicable provisions of this
Award Agreement shall be hereby deemed amended so as to carry out the purpose
and intent of the Plan. References to the Participant also include the heirs or
other legal representatives of the Participant.

2. Determination of Payout Percentage. As soon as practical following the close
of the Performance Cycle, the Board shall determine and certify the TUR
Performance Percentile. The final Payout Percentage will be the simple average
of the Payout Percentage of the four performance periods, which are defined as:

 

  (i) January 1, 2013 through December 31, 2013

 

  (ii) January 1, 2014 through December 31, 2014

 

  (iii) January 1, 2015 through December 31, 2015

 

  (iv) January 1, 2013 through December 31, 2015

The Board shall determine the Payout Percentage for each performance period as
follows:

(a) If the TUR Performance Percentile is below the 25th percentile, the Payout
Percentage for that period shall be zero.

(b) If the TUR Performance Percentile is at or above the 25th percentile, the
Payout Percentage shall be equal to the TUR Performance Percentile multiplied by
2.

(c) Notwithstanding anything herein to the contrary, if the TUR calculated for a
performance period is negative, then the Payout Percentage for that performance
period shall not exceed 100% regardless of the TUR Performance Percentile for
the performance period.



--------------------------------------------------------------------------------

MPLX OFFICER PSU

 

(d) Notwithstanding anything herein to the contrary, the Board has sole and
absolute authority and discretion to reduce the Payout Percentage as it may deem
appropriate.

3. Vesting of Performance Units. Unless the Participant’s right to the
Performance Units is previously forfeited or vested in accordance with
Paragraphs 4, 5 or 6, following the Board’s determinations pursuant to Paragraph
2, the Participant shall vest in and be entitled to receive a payment equal to
the Payout Value. The Payout Value shall be distributed 75% in cash and 25% in
common units. The number of common units distributed shall be calculated by
dividing 25% of the Payout Value by the closing price as defined in the Plan as
of the closing on the date on which the Payout Percentage is determined and
certified by the Committee, rounding the units down to the nearest whole
unit. The remainder shall be paid in cash. Such payments shall be made as soon
as administratively feasible following the Board’s determination under Paragraph
2 and, in any event, on or before March 15th following the end of the
Performance Cycle. If, in accordance with the Board’s determination under
Paragraph 2, the Payout Value is zero, the Participant shall immediately forfeit
any and all rights to the Performance Units. Upon the vesting and/or forfeiture
of the Performance Units pursuant to this Paragraph 3 and the making of the
related payment, if any, the rights of the Participant and the obligations of
the Company under this Award Agreement shall be satisfied in full.

4. Termination of Employment. If Participant’s Employment is terminated prior to
the close of the Performance Cycle for any reason other than death or Retirement
as set forth in Paragraphs 5 and 6 below (or as set forth in Paragraph 7), the
Participant’s right to the Performance Units shall be forfeited in its entirety
as of such termination, and the rights of the Participant and the obligations of
the Company under this Award Agreement shall be terminated.

5. Termination of Employment due to Death. If Participant’s Employment is
terminated by reason of death prior to the close of the Performance Cycle, the
Participant’s right to receive the Performance Units shall vest in full as of
the date of death and the Payout Percentage shall be 100%. The payment equal to
the vested value of the Performance Units shall be made in accordance with
Paragraph 3 on the first day of the third month following the death of the
Participant. Such vesting shall satisfy the rights of the Participant and the
obligations of the Company under this Award Agreement in full.

6. Termination of Employment due to Retirement. In the event of the Retirement
of the Participant after 50% of the Performance Cycle has elapsed, the
Participant’s Performance Units shall be paid-out based on the performance for
the Performance Cycle and payable on a pro-rata basis as determined and
certified by the Board at the close of the Performance Cycle as described below.
Subject to the negative discretion of the Board, the Participant will be
entitled to receive a payment equal to the product of (i) the pro-rata vesting
percentage equal to the days of Participant’s Employment during the Performance
Cycle divided by the total days in the Performance Cycle and (ii) the Payout
Value. Such payment shall be made as soon as administratively practical
following the Board’s determination under Paragraph 2 and, in any event, on or
before March 15th following the end of the Performance Cycle. If, in accordance
with the Board’s determination under Paragraph 2, the Payout Value is zero, the
Participant shall immediately forfeit any and all rights to the Performance
Units. Upon the vesting and/or forfeiture of the Performance Units pursuant to
this Paragraph 6 and the making of the related cash payment, if any, the rights
of the Participant and the obligations of the Company under this Award Agreement
shall be satisfied in full. The death of the Participant following Retirement
but prior to the close of the Performance Cycle shall have no effect on this
Paragraph 6.

7. Vesting Upon a Qualified Termination. Notwithstanding anything herein to the
contrary, upon a

 

2



--------------------------------------------------------------------------------

MPLX OFFICER PSU

 

Participant’s Qualified Termination as defined under the Marathon Petroleum
Corporation Amended and Restated Executive Change in Control Severance Benefits
Plan prior to the end of the Performance Cycle, the Participant’s right to
receive the Performance Units, unless previously forfeited pursuant to Paragraph
4, shall vest in full and the Payout Percentage shall be 100%. A payment equal
to the vested value of the Performance Units shall be made in accordance with
Paragraph 3 on the first day of the third month following the Qualified
Termination. Such vesting shall satisfy the rights of the Participant and the
obligations of the Company under this Award Agreement in full.

8. Notwithstanding any other provision of this Award Agreement to the contrary,
if the Participant is a “specified employee” as determined by the Company in
accordance with its established policy, any settlement of Awards described in
this Award Agreement which would be a payment of deferred compensation within
the meaning of Section 409A of the Code with respect to the Participant as a
result of the Participant’s “separation from service” as defined under
Section 409A of the Code (other than as a result of death) and which would
otherwise be paid within six months of the Participant’s separation from service
shall be payable on the date that is one day after the earlier of (i) the date
that is six months after the Employee’s separation from service or (ii) the date
that otherwise complies with the requirements of Section 409A of the Code. In
addition, notwithstanding any provision of the Plan or this Award Agreement to
the contrary, any settlement of this Award which would be a payment of deferred
compensation within the meaning of Section 409A of the Code with respect to the
Participant and is a settlement as a result of the Participant’s separation from
service in connection with a Change in Control, the term “Change in Control”
under the Plan shall mean a change in ownership or change in effective control
for purposes of Section 409A of the Code. The payment of Award amounts under
this Award Agreement described herein is hereby designated as a “separate
payment” for purposes of Section 409A of the Code.

9. Repayment or Forfeiture Resulting from Forfeiture Event.

(a) If there is a Forfeiture Event either while the Participant is employed or
within three years after termination of the Participant’s Employment, then the
Board may, but is not obligated to, cause some or all of the Participant’s
outstanding Performance Units to be forfeited by the Participant.

(b) If there is a Forfeiture Event either while the Participant is employed or
within three years after termination of the Participant’s Employment and a
payment has previously been made in settlement of Performance Units granted
under this Award Agreement, the Board may, but is not obligated to, require that
the Participant pay to the Company an amount in cash (the “Forfeiture Amount”)
up to (but not in excess of) the amount paid in settlement of the Performance
Units.

(c) This Paragraph 9 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Company with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
9 shall not apply to the Participant following the effective time of a Change in
Control.

(d) Notwithstanding the foregoing or any other provision of this Award Agreement
to the contrary, the Participant agrees that the Company may also require that
the Participant repay to the Company any compensation paid to the Participant
under this Award Agreement, as is required by the provisions of the Dodd-Frank
Act and the regulations thereunder or any other “clawback” provisions as
required by law or by the applicable listing standards of the exchange on which
the common units of the Partnership are listed for trading.

10. Taxes. Pursuant to the applicable provisions of the Plan, the Company or its
designated representative

 

3



--------------------------------------------------------------------------------

MPLX OFFICER PSU

 

shall have the right to withhold applicable taxes from the cash amount otherwise
payable to the Participant due to the vesting of Performance Units pursuant to
Paragraph 2, or from other compensation payable to the Participant, at the time
of the vesting of the Performance Units and delivery of the cash settlement
amount. Because the Participant is an employee of Marathon Petroleum
Corporation, the parent corporation of the Company (“MPC”), and provides
beneficial services to the Company through Participant’s employment with MPC,
MPC as the employer of Participant, shall be the designated representative for
purposes of payroll administration of the Award and withholding of applicable
taxes at the time of vesting.

11. No Unitholder Rights. The Participant shall in no way be entitled to any of
the rights of a unitholder as a result of this Award Agreement.

12. Nonassignability. Upon the Participant’s death, the Performance Units may be
transferred by will or by the laws governing the descent and distribution of the
Participant’s estate. Otherwise, the Participant may not sell, transfer, assign,
pledge or otherwise encumber any portion of the Performance Units, and any
attempt to sell, transfer, assign, pledge or encumber any portion of the
Performance Units shall have no effect.

13. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any affiliate thereof or successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.

14. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Company, provided that no modification may, without the consent of the
Participant, adversely affect the rights of the Participant hereunder.

15. Officer Holding Requirement. Participant agrees that any common units
received by the Participant in settlement of this Award shall be subject an
additional holding period of one year from the date on which the Award is
settled, during which holding period such common units (net of any common units
used to satisfy the applicable tax withholding requirements) may not be sold or
transferred by the Participant. This holding requirement shall cease to apply
upon the death, retirement or other separation from service of the Participant
during the holding period.

16. Definitions. For purposes of this Award Agreement:

“Beginning Unit Price” means the average of the daily closing price of a common
unit of the Partnership for the twenty (20) trading days immediately prior to
the commencement of the Performance Cycle, historically adjusted, if necessary,
for any split, dividend, recapitalizations, or similar corporate events that
occur during the measurement period.

“Employment” means employment with the Company or any of its Subsidiaries or
affiliates including but not limited to MPC and its Subsidiaries and affiliates.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Company or the Subsidiary or
affiliate that either (i) employs the Participant or (ii) employed the
Participant immediately prior to the Participant’s termination of Employment.

 

4



--------------------------------------------------------------------------------

MPLX OFFICER PSU

 

“End Unit Price” means the average of the daily closing price of a common unit
of the Partnership for the twenty (20) trading days prior to the end of the
Performance Cycle.

“Forfeiture Event” means the occurrence of at least one of the following (a) the
Company is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Board, or any authorized subcommittee of the
Board, to prepare a material accounting restatement due to the noncompliance of
the Company with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Board determines that (1) the
Participant knowingly engaged in the misconduct, (2) the Participant was grossly
negligent with respect to such misconduct or (3) the Participant knowingly or
grossly negligently failed to prevent the misconduct or (b) the Board concludes
that the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Company.

“Payout Percentage” means the percentage (between 0% and 200%) determined by the
Board in accordance with the procedures set forth in Paragraph 2, which shall be
used to determine the value of each Performance Unit.

“Payout Value” means, for each Performance Unit, the product of the Payout
Percentage and $1.00.

“Peer Group” means the group of companies that are pre-established by the Board
which principally represent a group of selected peers, or such other group of
companies as selected and pre-established by the Board.

“Performance Cycle” means the period from January 1, 2013 to December 31, 2015.

“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan (the “CIC Plan”), as in
effect on the Grant Date, and such definition and associated terms are hereby
incorporated into this Award Agreement by reference. Notwithstanding the
definition of a “Change in Control” under the terms of the CIC Plan, for
purposes of this Award Agreement such Change in Control for purposes of
determining whether a separation from service is a Qualified Termination shall
include a Change in Control of either MPC, as the direct employer of the
Participant, or a Change in Control of the Partnership, as the issuer of the
Award.

“Retirement” means (a) for an Employee with ten or more years of Employment,
termination on or after the Employee's 50th birthday, or (b) termination on or
after the Employee's 65th birthday.

“Total Unitholder Return” or “TUR” means the number derived using the following
formula:

(End Unit Price – Beginning Unit Price) + Cumulative Cash Distributions

Beginning Unit Price.

 

5



--------------------------------------------------------------------------------

MPLX OFFICER PSU

 

“TUR Performance Percentile” means the relative ranking of the Company’s Total
Unitholder Return for the Performance Cycle as compared to the Total Unitholder
Return of the Peer Group companies during the Performance Cycle.

 

MPLX GP LLC By:       Authorized Officer

 

6